MEMORANDUM *
Tom Kanelos appeals the district court’s dismissal of his claim of negligence against the United States under the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq. We have jurisdiction, 28 U.S.C. § 1291, and affirm on the ground that the United States is protected from liability by Nevada’s Recreational Use Statute, Nev.Rev. Stat. § 41.510.1. There is no evidence that the Park Service acted willfully or maliciously in relation to the ramp, or that Kanelos paid any consideration to or for the benefit of the United States. Cf Ducey v. United States, 713 F.2d 504 (9th Cir.1983) (broadly construing the “consideration” exception in § 41.510.1 to include remission of a portion of fees received by government contractors to the United States). Kanelos points to his purchase of a fishing license, but the license was not required for using the ramp and the charge for it went entirely to the state of Nevada, not to the United States. In these circumstances, the government is immune from tort liability under the Recreational Use Statute.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.